  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )     CRIMINAL ACTION NO.
     v.                           )        2:19cr348-MHT
                                  )             (WO)
RUBICEL LOPEZ-RAMOS               )

                             ORDER

    Upon consideration of the government’s motion to

dismiss the indictment against Rubicel Lopez-Ramos in the

interest   of   justice   (doc.   no.   16),   which   the   court

construes as a motion for leave to dismiss the indictment

pursuant to Federal Rule of Criminal Procedure 48 and as

the government’s notice of dismissal of the indictment,

it is ORDERED that:

    (1) The motion for leave to dismiss the indictment

(doc. no. 16) is granted.

    (2) The indictment (doc. no. 5) is dismissed, and

defendant Rubicel Lopez-Ramos is discharged.

    This case is closed.

    DONE, this the 14th day of November, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
